Citation Nr: 0801858	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-03 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
foot hallux valgus, currently evaluated as 0 percent 
disabling.  

2.  Entitlement to an initial compensable evaluation for 
mixed headaches, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1998 to September 2001.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that granted service connection 
for left hallux valgus and migraine headaches.  The veteran 
has perfected an appeal with respect to the initial ratings 
assigned.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Left hallux valgus, unilateral, is manifested by less 
than severe disease, and is not equivalent to amputation of 
the great toe; there has been no surgical resection of the 
metatarsal head.  

3.  Mixed headaches are manifested by less than 
characteristic prostrating attacks averaging one in two 
months over the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left 
hallux valgus have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2007).

2.  The criteria for an initial compensable rating for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2003, August 2003, November 2003, and July 
2007.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran filed 
her claim in September 2001.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in July 2007.  To the extent that there is any 
perceived technically inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has not indicated that 
she has no additional evidence to submit.  Moreover, any 
failure in the timing of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1369, 
1374 (2004).  There has been no prejudicial error in the duty 
to inform the veteran.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

Examinations have been provided.  Although the veteran's 
representative has urged that additional examination is 
warranted, the Board disagrees.  It is significant to note 
that although he suggests that the veteran should have been 
afforded a neurological evaluation following the VA 
examination in July 2007, a note from the neurology 
department of the VA medical center dated later in July 2007 
reflects that the veteran was a no show at a scheduled 
consultation.  It was observed that since this was her second 
no-show, she would not be rescheduled.  As to the contention 
that the hallux valgus examination was inadequate, the Board 
notes that the examiner made findings regarding the left foot 
based on the veteran's statements.  The Board finds adequate 
medical evidence to decide the appeal.  Thus, the Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Factual Background

Service connection was granted for multiple conditions, 
including mixed headaches and hallux valgus, right and left 
foot, in a September 2001 rating decision  In May 2001, she 
complained of painful bunions.  A May 2001 X-ray showed 
hallux valgus deformity, left great toe.  At pre-discharge 
examination in August 2001, a bunion was found on the left 
foot and she was prescribed a surgical shoe.  

As to headaches, the veteran reported for treatment in July 
2001.  She was prescribed Prozac and Imitrex.  In an August 
2001 VA pre-discharge examination, the veteran reported 
recurrent headaches lasting up to five days at a time.  
Neurological evaluation was normal.  Diagnosis was mixed 
headache, tension type, with migraine without aura.  

VA treatment records include those from VA Health Systems in 
Texas, Connecticut and Pennsylvania showing frequent headache 
complaints from the date of claim through July 2007.  She 
sought treatment on multiple occasions including August 2002, 
October 2002,  March 2003 and May 2003.  She complained that 
medications did not help.  In March 2003, the diagnoses were 
migraine headaches without aura, poorly controlled and rather 
frequent, will need to increase prophylaxis; and, tension 
type headaches exacerbated by anxiety.  Her prescriptions for 
Imitrex and Amitriptyline were increased.  

The aforementioned records also show complaints related to 
sore feet.  In July 2002, she was instructed to wear arch 
supports, ice and stretch her feet.  

A report of VA examination dated in April 2003 reflects mild 
medial bunions of both feet.  

A note from a VA podiatrist dated in December 2003 reflects 
that the veteran was seen in the clinic on multiple occasions 
regarding right foot bunion deformity.  Surgery was performed 
in November 2003.  

The veteran was evaluated at the Hartford Headache Center in 
October 2004.  She reported daily headaches.  The examiner 
noted that the veteran drank six Pepsi's a day and two 
coffees.  The examiner opined that the most likely etiology 
of the headaches was medication overuse, noting that the 
veteran also took Butalbil usually up to six times per day.  
She was instructed to cut back on this and caffeine.  She was 
given Zomig to try.  Lastly, she was asked to make a headache 
calendar.  
The veteran was afforded a VA examination in July 2007.  The 
examiner noted that the veteran wore no orthotics or modified 
shoeing, and used no brace.  She did use a cane.  She stated 
that her present symptoms included right foot pain.  As to 
the left foot, the examiner found "absolutely no 
abnormalities."  There was no shift of weight bearing, no 
pronation, tenderness or deformity  The assessment was hallux 
valgus deformity of the right foot.  There was no diagnosis 
as to the left foot.  The examiner noted he reviewed the 
claims folder and observed that the headaches were 
approximately every day but about 15 a month were severe 
enough to the point where she required a dark room.  She was 
taking Zomig for headaches.  Neurologic examination was non-
focal.  The diagnosis was prostrating headaches approximately 
15 days per month.  No further diagnostic testing required.  

Although treatment records reflect that the veteran sought 
treatment for migraine headaches in May 2007, she was noted 
to be a no-show at a July 2007 neurological follow-up.  As 
this was her second no-show, she was not rescheduled.  

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes (DC) identify the various 
disabilities.  38 U.S.C.A. § 1155.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.  Both of the issues on appeal are of this nature.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Analysis

Hallux Valgus Left Foot

The veteran's hallux valgus left foot is rated as 0 percent 
disabling under DC 5280.  

5280
Hallux Valgus, Unilateral:

Operated with resection of metatarsal head
10

Severe, if equivalent to amputation of great toe
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2007).  

The veteran has no had surgery for left hallux valgus.  Nor 
do findings suggest severe manifestations.  The most recent 
examination reflects that the foot was completely normal.  
Moreover, the record since the claim was filed reflects at 
most mild or slight manifestations.  No examiner has 
described the condition as severe.  Based upon the evidence 
of record, the Board finds the veteran's service-connected 
hallux valgus has been manifested by less than the criteria 
for a 10 percent rating.  There is no evidence in the 
examination or treatment records of increased severity to 
support a 10 percent rating.  The preponderance of the 
evidence is against the claim.  

2.  Mixed Headaches

Mixed headaches are rated 0 percent disabling under DC 8100.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).  

810
0
Migraine:

Very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability
50

With characteristic prostrating attacks occurring on 
an average of once a month over the last several 
months
30



Characteristic prostrating attacks, averaging one in 
2 months over the last several months
10

Less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007)

Based upon the evidence of record, the Board finds the 
veteran's service-connected headaches are no manifested by 
attacks sufficient for a 10 percent rating.  Although the 
veteran alleged in her examinations and treatment reports 
that she has such severe attacks, neurological examinations 
have remained normal.  Moreover, the veteran failed to 
follow-up at a neurological evaluation in July 2007.  While 
she has had some treatment, the record does not document the 
frequency of attacks required for an increased rating.  Thus, 
the Board finds that the criteria for an increased rating for 
headaches have not been met.  

The preponderance of the evidence is against an increased 
rating for headaches.  

Additional Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The record shows that the veteran was 
finishing up her MBA studies in May 2007.  The Board finds 
that there has been no showing by the veteran that either of 
these service-connected disabilities has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In view of the foregoing, the Board finds that the currently 
ratings adequately reflect the clinically established 
impairments experienced by the veteran at all times relevant 
to this decision as to the issues on appeal.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Entitlement to an initial compensable evaluation for left 
foot hallux valgus, currently evaluated as 0 percent 
disabling, is denied.  

Entitlement to an initial compensable evaluation for mixed 
headaches, currently evaluated as 0 percent disabling, is 
denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


